Citation Nr: 0934554	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-26 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a meniscectomy of the right knee with arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 
1990, February 2003 to February 2004, and November 2005 to 
December 2006.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO granted service 
connection for status post meniscectomy of the right knee 
with arthritis and assigned an initial disability rating of 
10 percent, effective January 1, 2007. 

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

In the May 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for a left knee disability.  
This claim has not yet been adjudicated and is referred to 
the agency of original jurisdiction (AOJ) for appropriate 
action.


FINDINGS OF FACT

1.  The residuals of a meniscectomy of the Veteran's right 
knee with arthritis are manifested by limitation of flexion 
to between 105 and 140 degrees with no limitation of 
extension.

2.  Prior to February 16, 2009, the Veteran's right knee was 
stable without evidence of recurrent subluxation or lateral 
instability.

3.  Since February 16, 2009, the Veteran has experienced 
marked varus valgus laxity of the right knee without evidence 
of severe instability or subluxation.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of a meniscectomy of the right knee 
with arthritis have not been met.  38 U.S.C.A. 
§§ 5107(b); 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5260, 5261 (2008).

2.  The criteria for an initial 20 percent rating for 
instability of the right knee have been met since February 
16, 2009.  38 U.S.C.A. §§ 1155; 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic 
Code (DC) 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for higher initial ratings for residuals of a 
meniscectomy of the right knee with arthritis arises from the 
Veteran's disagreement with the initial rating assigned after 
the grant of service connection.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified private medical records.  
In addition, the Veteran was afforded VA examinations for 
residuals of a meniscectomy of the right knee with arthritis.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for higher initial ratings for 
residuals of a meniscectomy of the right knee with arthritis 
is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's residuals of a meniscectomy of the right knee 
with arthritis are currently rated under 38 C.F.R. § 4.71a, 
DCs 5010-5260 (2008).  Hyphenated diagnostic codes are used 
when a rating under one code requires use of an additional 
diagnostic code to identify the basis for the rating 
assigned.  38 C.F.R. 
§ 4.27 (2008).  Here, the use of DCs 5010-5260 reflects that 
the Veteran's right knee disability is rated as traumatic 
arthritis of the right knee under DC 5010 and that the 
initial 10 percent rating was assigned based on limitation of 
leg flexion under DC 5260.  However, as discussed below, the 
Veteran's limitation of right leg motion is noncompensable 
under DC 5260.  Therefore, only a rating under DC 5010 is 
appropriate.

Traumatic arthritis is rated under the same diagnostic 
criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
DC 5003.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).  

The General Counsel has subsequently held that a separate 
rating could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2008).

Limitation of knee flexion is rated as follows: a 
noncompensable evaluation is assigned when it is limited to 
60 degrees; a 10 percent evaluation is assigned when it is 
limited to 45 degrees; a 20 percent evaluation is assigned 
when it is limited to 30 degrees; and a 30 percent evaluation 
is assigned when it is limited to 15 degrees. 38 C.F.R. § 
4.71a, DC 5260.

Limitation of knee extension is rated as follows: a 
noncompensable evaluation is assigned when it is limited to 5 
degrees; a 10 percent evaluation is assigned when it is 
limited to 10 degrees; a 20 percent evaluation is assigned 
when it is limited to 15 degrees; a 30 percent evaluation is 
assigned when it is limited to 20 degrees; a 40 percent 
evaluation is assigned when it is limited to 30 degrees; and 
a 50 percent evaluation is assigned when it is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

A February 2007 VA examination report reveals that the 
Veteran reported that he injured his right knee in service, 
resulting in a tear of the posterior horn of the medial 
meniscus as well as some damage to the anterior portion.  As 
a result, he had a resection of a portion of the medial 
meniscus of the right knee in November 2006.  He was employed 
and was in the full-time Air Force Reserve at Willow Grove 
Naval Air Station.

Range of right knee motion was recorded three times, with 
each measurement revealing extension to 0 degrees and flexion 
to 140 degrees, with a minimal amount of discomfort.  The 
Veteran reported discomfort only with extreme flexion beyond 
about 120 to 130 degrees, sometimes with rotation.  He had no 
edema, weakness, instability, or incoordination.  There was 
no right knee fatiguability.  The Veteran had small surgical 
scars on his right knee, his gait was normal, and he had an 
erect posture.  

X-rays of the right knee revealed moderate diffuse 
osteopenia, arthritis, and mild degenerative changes.  There 
was slight medial joint space narrowing but no evidence of 
fracture or dislocation and no soft tissue abnormality.  
Overall, the Veteran's right knee was minimally symptomatic 
at extreme range of motion over 130 degrees and with 
prolonged standing.  The diagnosis was a history of 
meniscectomy of the right knee.  

An October 2008 VA examination report indicated a diagnosis 
of right knee degenerative joint disease status post 
meniscectomy.  Examination of the right knee revealed that 
flexion was to 120 degrees and extension was to 0 degrees.  
There was pain in the last 10 to 15 degrees of movement and 
pain on repeated use, but no fatigue, weakness, lack of 
endurance, or incoordination on repeated use.  Instability or 
laxity was non-existent and stability was very good.  The 
medial and lateral collateral ligaments were normal (no 
motion), the anterior and posterior cruciate ligaments were 
negative for Drawer sign, the medial and lateral meniscus 
were negative for McMurray's test, and there was no varus or 
valgus instability.  

The October 2008 VA examination report also reveals that 
tenderness was noted on palpation of the patellar ligament 
and there was slight guarding of movement, but no edema, 
effusion, instability, weakness, redness, heat, abnormal 
movement, ankylosis, or crepitus.  

The Veteran's gait was normal, there were no functional 
limitations on standing and walking, and there was no 
evidence of callosites, breakdown, or unusual shoe wear 
pattern that would indicate abnormal weight bearing.  X-rays 
of the right knee were compared with those taken in February 
2007 and they revealed that the joint spaces were preserved 
and that there was no evidence of fracture, malalignment or 
other osseous abnormality, degenerative change, or joint 
effusion.  Although radiographs of the knee were within 
normal limits, the examiner noted that evidence remained of 
arthritic change.

The October 2008 VA examination report further indicates that 
the Veteran reported daily intermittent right knee pain with 
an average intensity of 3/10 to 4/10, popping out of his knee 
on a daily basis, weakness, stiffness, swelling, redness, 
instability, giving way, fatigability, lack of endurance, and 
daily locking.  His right knee pain was worse depending upon 
the weather and locking of the knee was particularly noted 
when he would try to get up.  

Right knee pain was precipitated by kneeling, bending, 
squatting, walking for more than half a mile, and prolonged 
standing.  The pain was alleviated by rest, ice, medications 
(Ibuprofen or Aleve), and avoiding activities that aggravated 
the pain.  The Veteran did not report using any assistive 
devices. 

The Veteran further reported that he dislocated his right 
knee and sustained a meniscal tear while in service, but 
denied any further episodes of dislocation.  However, 
recurrent episodes of subluxation were reported.  Periods of 
flare-up were reported with weather changes (particularly the 
cold) and upon squatting.  Flare-ups occurred weekly to 
monthly depending on the weather and lasted a day or two.  
The intensity of the pain during flare-ups was noted as 7/10.  
The Veteran's right knee condition affected his activities of 
daily living in that it made bending, kneeling, and squatting 
difficult, and prevented him from running like he used to.  
He had been employed as a mechanic, but was working as a 
quality assurance inspector contracted with the Department of 
Defense at the time of the October 2008 VA examination.  

Dr. Canner's February 2009 office visit note indicates that 
on examination of the right knee the Veteran lacked 20 
degrees of flexion and had full extension.  He had increased 
varus and valgus, but negative Lachman and pivot shift, no 
posterior cruciate ligament laxity, and negative lateral 
apprehension test.  He had a positive patellofemoral 
compression test bilaterally, medial compartment pain, and 
synovitis.  

There was no effusion or lateral compartment pain, and the 
Veteran was neurovascularly intact.  He was restricted from 
kneeling, squatting, crawling, climbing, heavy lifting, and 
engaging in prolonged standing or walking.

Dr. Canner's April 2009 letter stated that he was treating 
the Veteran for right patellofemoral arthrosis and medial 
compartment arthrosis of the right knee.  The letter reveals 
that the Veteran lacked 10 to 20 degrees of right knee 
flexion and had marked increased varus valgus laxity which 
was consistent with degenerative changes in the right knee.  
X-rays taken on the date of the April 2009 letter showed 
marked decreased height of the medial compartment with 
changes secondary to medial compartment arthrosis.  The 
Veteran was recommended not to do any heavy lifting or to 
engage in prolonged standing, walking, kneeling, squatting, 
crawling, or climbing.

The above evidence reflects that there is a right knee 
disability with pain and only noncompensable limitation of 
flexion, most recently noted in Dr. Canner's April 2009 
letter as limited to 120 degrees at most ("lacked 10 to 20 
degrees of right knee flexion").  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, or flare-ups. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The October 2008 VA examination report reflects that there 
was pain associated with the Veteran's right knee in the last 
10 to 15 degrees of flexion, which he was able to perform to 
120 degrees.  Thus, with consideration of functional factors, 
flexion is limited to 105 degrees.  Furthermore, the above 
evidence reflects that the Veteran has voiced subjective 
complaints of weakness, fatigue, and lack of endurance 
associated with his right knee.  Flare-ups have been reported 
and pain has been identified on repetitive motion.  The 
examiner did not report any additional limitation of motion 
due to these factors.  

Even considering pain and other factors, the evidence does 
not support assignment of a higher rating under DCs 5260 and 
5261, as the evidence does not reflect that the Veteran's 
pain, weakness, fatigue and lack of endurance are so 
disabling to actually or effectively result in flexion 
limited to 45 degrees.  Examiners have consistently found no 
more than 20 degrees of limitation of flexion even with 
consideration of functional factors.  No limitation of 
extension has been found, even with consideration of 
functional factors.  DCs 5260 and 5261.

The limitation of right knee flexion more closely 
approximates the noncompensable level than the criteria for a 
10 percent rating under DC 5260.  38 C.F.R. § 4.7.  
Therefore, a 10 percent rating is warranted on the basis of 
noncompensable limitation of flexion with X-ray evidence of 
arthritis.  

The Veteran was found to have full right knee extension to 0 
degrees on the February 2007, and October 2008 VA 
examinations, in a March 2007 addendum, and during Dr. 
Canner's February 2009 evaluation.  No functional impairment 
was noted on extension.  Hence a separate rating for 
limitation of extension is not warranted.

As to right knee instability, under DC 5257, knee impairment 
with recurrent subluxation or lateral instability is rated as 
follows: a 10 percent evaluation is assigned if the condition 
is slight; a 20 percent evaluation is assigned if the 
condition is moderate; and a 30 percent evaluation is 
assigned if the condition is severe. 

The February 2007 VA examination report indicates that right 
knee X-rays revealed no evidence of fracture or dislocation 
and no soft tissue abnormality.  A March 2007 X-ray report 
showed only mild arthritis.  Overall, the Veteran's right 
knee was minimally symptomatic at extreme range of motion 
over 130 degrees and with prolonged standing.  Also, the 
Veteran reported that he did not have any instability.

The October 2008 VA examination report indicates that 
instability or laxity of the right knee was non-existent and 
that stability was very good.  The medial and lateral 
collateral ligaments were normal (no motion), the anterior 
and posterior cruciate ligaments were negative for Drawer 
sign, the medial and lateral meniscus were negative for 
McMurray's test, and there was no varus/valgus instability.  
X-rays revealed no evidence of fracture, malalignment, or 
other osseous abnormality.

Dr. Canner's February 2009 office visit note reflects that 
the Veteran had increased varus valgus and that he reported 
that his right knee would pop out.  Also, Dr. Canner's April 
2009 letter stated that the Veteran had marked increased 
varus valgus laxity.  Furthermore, during the May 2009 
hearing, the Veteran testified that his right knee would 
intermittently pop out anywhere from once or twice a week to 
once a day depending on his activities.

Thus, the medical evidence reflects that there was no 
subluxation or lateral instability of the right knee prior to 
Dr. Canner's February 2009 report does not indicate the 
severity of any varus or valgus instability, but the April 
2009 letter characterized the instability as marked.  An 
initial rating of 20 percent, for right knee instability 
under DC 5257, is therefore warranted, effective February 16, 
2009.

The negative testing, Dr. Canner's characterization of the 
severity of the disability, and the absence of posterior 
cruciate ligament instability, weigh against a finding that 
the instability is severe.  Hence, a rating in excess of 20 
percent is not warranted under DC 5257.

The Board notes that the Veteran reported symptoms of right 
knee instability during the October 2008 examination.  
However, the examiner's report indicated that stability was 
very good and X-rays revealed no evidence of fracture, 
malalignment, or other osseous abnormality.  Therefore, while 
the Veteran is competent to report observable symptoms of his 
right knee problems, such as instability, his testimony must 
be weighed against the objective evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this 
case, the objective evidence of a lack of right knee 
instability prior to Dr. Canner's February 2009 examination, 
with specific negative findings in February 2007 and October 
2008, outweighs the Veteran's unsupported statements to the 
contrary.

In addition, the Veteran is not entitled to a rating under 
DCs 5256, 5262-5263 as there is no evidence of ankylosis, 
tibia or fibula impairment, or genu recurvatum.  Although 
there is evidence of right knee pain, this is already 
compensated under the current ratings.  There is no evidence 
of effusion or semilunar cartilage dislocation.  Therefore, 
the Veteran is not entitled to a rating under DC 5258.  Also, 
there is evidence of right knee cartilage removal as the 
Veteran had a resection of a portion of the medial meniscus 
in November 2006.  However, the Veteran is not entitled to a 
separate rating under DC 5259 for symptomatic semilunar 
cartilage removal because the symptoms of any such cartilage 
removal are right knee pain and limitation of motion.  

The Veteran is already receiving a 10 percent disability 
rating under DC 5010 due to noncompensable limitation of 
right knee motion and his complaints of right knee pain are 
contemplated by the 10 percent rating under DC 5010. 
Therefore, separate ratings under DCs 5010 and 5259 would 
constitute pyramiding.  See 38 C.F.R. 
§ 4.14 (2008); see also Amberman v. Shinseki, No. 2008-7111, 
570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses 
constitute the same disability for purposes of section 4.14 
if they have overlapping symptomatology).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's 
disability are pain, instability, weakness, stiffness, 
swelling, redness, locking, and limitation of right knee 
motion.  These symptoms are contemplated by the applicable 
rating criteria.  Thus, referral for consideration of an 
extraschedular evaluation for the service connected 
disability addressed herein is not warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  In this 
case, the Veteran has reportedly been gainfully employed 
since his discharge from service.  The question of 
entitlement to TDIU is, therefore not raised.









							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating higher than 10 percent for 
residuals of a meniscectomy of the right knee with arthritis 
is denied.

Entitlement to an initial rating of 20 percent for 
instability of the right knee is granted, effective February 
16, 2009.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


